. Motion to dispense with printing granted only insofar as to permit the appeal to be heard upon a typewritten record, without printing the same, but upon printed appellant’s points; the appellant to serve one copy of the typewritten record upon the attorneys for respondents and file six typewritten copies thereof together with the appellant’s printed points with this court, and on the further condition that the appeal be noticed foi argument for the same term as the appeal in Goostree v. P. Lorillard Co. Concur — Botein, P, J., Valente, Stevens, Eager and Bergan, JJ.